COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00294-CR

MIRANDA LOUISE MCPHERSON                                            APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                    ------------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered appellant’s AWithdrawal Of Notice Of Appeal Pursuant

To Texas Rule Of Appellate Procedure 42.2(a).@ The motion complies with rule

42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a). No decision

of this court having been delivered before we received this motion, we grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.2(a), 43.2(f).

                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 9, 2010

      1
       See Tex. R. App. P. 47.4.